Citation Nr: 1014804	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-26 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The Veteran's original claim for compensation for post 
traumatic stress disorder (PTSD) was received by the RO in 
October 2005.  

2.  The current claim of entitlement to an increased rating 
for PTSD is a new claim, and was received by VA in March 
2008.  

4.  The Veteran failed to report for a scheduled VA 
examination relating to his increased rating claim for PTSD, 
and good cause for his failure to report is not shown.


CONCLUSION OF LAW

Entitlement to an increased rating for PTSD is denied.  38 
C.F.R. § 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claim for an 
increased rating in March 2008.  He was sent a letter in 
April 2008 which notified him that, to substantiate a claim 
for increased compensation, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  The notice also provided examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  Specifically, he 
was informed in the letter of types of evidence that might 
show such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and 
tests; and statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner the disability had become worse.  These notice 
requirements were provided before the initial adjudication of 
the claim in June 2008, and therefore there was no defect 
with regard to the timing of the notice as to these 
requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Both the letter sent in April 2008 and another letter sent in 
July 2008 notified the Veteran that, should an increase in 
disability be found, a disability rating would be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration.  The July 2008 letter 
was somewhat more detailed in this explanation.  The Board 
acknowledges that the July 2008 letter was sent after the 
initial adjudication of the claim in June 2008.  However, the 
Veteran was given an opportunity to respond following this 
notice (he did not), and the claim was subsequently 
readjudicated in an August 2008 statement of the case, and 
therefore any defect in the timing of the notice of this 
information was harmless.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records.  
Private medical evidence is also of record.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.
The Veteran first submitted a claim for compensation for a 
PTSD in October 2005.  See VA Form 21-4138.  Service 
connection for PTSD was subsequently awarded by the RO in 
December 2005 and a 30 percent initial disability rating was 
assigned.  

In July 2006, the Veteran filed a claim for an increased 
disability rating for PTSD.  A VA examination was conducted 
in August 2006, and in September 2006, the RO continued the 
30 percent rating.  

In March 2008, the Veteran submitted a claim for an increased 
rating for his service-connected PTSD.  In support of his 
claim, he submitted to VA the report of a private medical 
examination, conducted by a consulting psychologist and also 
signed by a clinical psychologist.  The report, dated in 
February 2008, notes that the Veteran lived alone and worked 
on a full-time basis at a local factory.  The Veteran 
complained of PTSD symptoms such as sleep difficulties, panic 
attacks, and nightmares.  The Veteran was well-dressed and 
well-groomed.  The examiner described as moderate the 
Veteran's recreational level of impairment.  

Examination showed that speech was essentially normal, and 
associations were logical.  The Veteran's affect and mood 
were noted to reveal severe depression, and this was noted to 
have been shown by poor eye contact and frequent episodes of 
crying.  The Veteran also reported experiencing obvious panic 
attacks.  The Veteran was neither paranoid nor delusional.  
The examiner commented that the Veteran had never presented 
with classically psychotic features.  The examiner added that 
the Veteran's cognition was severely poor, and questioned the 
Veteran's intelligence.  The Veteran's insight and judgment 
were noted to be better than they where when he was examined 
in September 2005.  The diagnoses included PTSD; panic 
disorder with acrophobia; adjustment disorder with depressed 
mood; alcohol abuse in partial remission; and cannabis abuse 
in total remission.  A Global Assessment of Functioning (GAF) 
designation of 45/44, representing serious symptoms, was 
noted.   See Quick Reference to the Diagnostic Criteria from 
DSM-IV, 46-47 (1994)..  

The examiner commented that the Veteran's use of alcohol, 
though not frequent, would tend to augment his adjustment 
difficulties, and that his depressive features were in fact 
due to his adjustment problems.  The examiner added that the 
Veteran was at an extremely high risk for carrying out even 
simple one and two step directions in a competitive setting.  
He also described the Veteran's ability to control his 
emotions, even under ordinary stress, was profoundly poor.  
The Veteran's detachment to others and loss of generating or 
maintaining intimacy with others was described as being at a 
total loss.  The examiner added that the Veteran was at an 
extremely high risk and that only the future will determine 
whether he would be able to maintain gainful employment on a 
full-time basis.  

In April 2008, the RO informed the Veteran by letter that it 
was scheduling him for a VA examination.  The letter also 
informed him that if he failed to report for the examination 
VA may have to deny his claim.  Later in April 2008, the 
Veteran informed VA that he was currently working and "not 
able to get off work to attend the scheduled VA medical 
examination."  He was later found not to have reported for 
the VA psychiatric examination scheduled to have been 
conducted in May 1, 2008.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, and the 
examination was scheduled in conjunction with a claim for 
increase, as was the claim here, the claim shall be denied.  
38 C.F.R. § 3.655(a), (b).  Examples of good cause include, 
but are not limited to, the illness of hospitalization of the 
claimant, death of an immediate family member, etc.  See 
38 C.F.R. § 3.655(a).  

Here, the Veteran failed to report for the VA examination 
scheduled in connection with his claim for an increase, and 
so the Board concludes that his claim must be denied.  In so 
concluding, the Board notes that VA regulations provide that 
claims for increase shall be denied for failure to report for 
a VA examination without making any exception for cases in 
which Veterans submit private medical evidence.  In this 
regard, the regulations specifically provide that, where a 
claimant fails to report for an examination "scheduled in 
conjunction with an original compensation claim," the claim 
be rated based on the evidence of record but where the 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  

In this case, the claim the Veteran made was clearly one for 
increase in his compensation for his service-connected PTSD 
and not an original claim for compensation.  See Turk v. 
Peake, 21 Vet. App. 565, 569 (2006); compare Hart v. 
Mansfield, 21 Vet. App. 505 (2007), with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  In this regard, the original 
claim for service connection and for compensation for PTSD 
was granted by the RO in the December 2005 rating decision.  
Subsequently, in July 2006, the Veteran filed a claim for an 
increased disability rating for PTSD, and in September 2006, 
the RO continued the 30 percent rating.  In March 2008, the 
Veteran submitted another claim for an increased rating for 
his service-connected PTSD, and it is from the adjudication 
of this claim for increase that this appeal arises.  

In addition, the Board concludes that the Veteran's statement 
that he could not get off from work to attend the examination 
does not constitute good cause for failing to report.  First, 
the regulation that gives examples of good cause contemplates 
that a Veteran may be excused from reporting on a given or 
particular day for an examination when he must be elsewhere 
on that day; for example, it contemplates that he might miss 
a scheduled examination for serious illness requiring 
hospitalization or upon the death of an immediate relative on 
the day on which he was to report for the examination.  It 
does not contemplate "good cause" to mean never being able 
to report for the examination or being indefinitely unable to 
report.  Accordingly, the statement of the Veteran indicating 
or suggesting that his having to report for work renders him 
always unable to report for an examination cannot constitute 
good cause for failing to report for the scheduled 
examination.  

Second, even if he were unable to report on a particular day 
because of a conflict with his work, the Veteran has not 
provided any statement from his employer that he could not be 
excused from work for one day to report for a VA examination.  
Moreover, the Veteran did not even suggest to VA alternative 
times or days in which he could appear for a VA examination.  
Third, it is apparent that the Veteran was able to attend the 
private examination conducted in February 2008 that is 
reflected by the report of that examination which he 
submitted in support of his claim for increase.  For these 
reasons, the Board concludes that the claim for increase must 
be denied because the Veteran failed to report for a VA 
examination without showing good cause for the failure to 
report.  38 C.F.R. § 3.655(a), (b); see Kyhn v Shinseki, No. 
07-2349, slip op. at 8 (U.S. Vet. App. Jan. 15, 2010) (noting 
that, upon finding that Veteran had not demonstrated good 
cause for failing to report for his scheduled examination, 
the Board should have denied his reopened claim rather than 
having adjudicated it on the merits); see also Turk, 21 Vet. 
App. at 569-70 (noting that section 3.655 provides that 
claims other than original compensation claims should be 
summarily denied when a veteran fails to report for a 
scheduled examination). 

In so concluding, the Board notes that corresponding to VA's 
duty to assist the Veteran in obtaining information is a duty 
on the part of the veteran to cooperate with VA in developing 
a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that "[t]he duty to assist is not always a one-way 
street").  VA's duty must be understood as a duty to assist 
the veteran in developing his claim, rather than a duty on 
the part of VA to develop the entire claim with the veteran 
performing a passive role.  Turk, 21 Vet. App. at 568.  In 
this instance, the Veteran failed to attend the May 2008 
examination scheduled to aid in the development of his claim, 
and he has failed to provide "good cause" for his failure 
to report for the that VA examination.  Under the 
circumstances, his increased rating claim must be denied.  
38 C.F.R. § 3.655(b); see Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to an increased rating for PTSD is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


